    •
                       Case 1:18-cr-00528-CCB Document 41 Filed 10/01/19 Page 1 of 15
                                                                                                                 ___      FJlEO _ENTERED
                                                                                                                _LOGGED              _RECEIVED



                                                                                                                          OCT 01 2019
                                                                              u.s. nCp~lrtllll'lIl of   Justice

::~~~~
.~.'1' \
'6' v
             .~).
                 ._'
                                                                              United SWles Auornt:!)'
                                                                              DistriclolJlw)'lcmd
                                                                                                           /'
                                                                                                           BY'
                                                                                                                             AT BAlTIMORE
                                                                                                                       Cl.ED,RSK.
                                                                                                                              U.S. O'STRICTCOURT
                                                                                                                            TRICT OF MARYlAND

                                                                                                                                                        DEPUTY

           -------------------------------
           Daniel   A. LVl'f!land, Jr.                                        .'Illite .JOO                        DI/(ECT: 4/V-2U9-4973
           Assistam    United Slates AI/orne)'                                36 S. Charle~Street                    idA/!>':4/0-209.4800
           Daniel. !.m'eland2(ij)ll.'i(/{d.gol'                               Ba/timvre, AllJ 2/20/-3//9               FAX:.f /0-962-309/


                                                                              August 2, 2019
           Brendan Hurson
           Office of the Federal Defender
           100 South Charks Street
           Tower II, Ninth Floor
           13altimore, Maryland 2120 I
           Brendan Hurson@fd.org

           VIA E-MAIL

                       Re:        UniTed STaTeS v. Mark David Frmlklin, CC13-1X-52X

           Dear Counsel:

                  This letter, together with the Scaled Supplement, eonlinns the plea agreement (this
           "Agreement") that has been offered to your client, Mark David Franklin (hereinafier "Defendant"),
           by the United States Attorney's Office for the District of Maryland ("this Office" or "the
           Government").    If the Defendant accepts this offer, please have the Defendant execute it in the
           spaees provided below. If this otTer has not been acccpted by August 23, 2019, it will be deemed
           withdrawn. The tenns of the Agreement are as follows:

                                                           Offcnsc of Conviction

                     J.    The Defendant agrees to                 waive indictmcnt and plead guilty to a one-count
            1nformation, which charges the Defendant               with Attempted Possession of Child Pornography, in
            violation of IX U.S.C. ~~ 2252A(a)(5)(Il),            2252(b)(2), 2256(X)(A). The Defendant admits that the
            Defendant is, in fact. guilty of the offense          and will so advise the Court.

                                                          Elements       of the Orfeuse

                    2.      The elements of the ofTense to which the Defendant has agreed to plead guilty, and
            which this Office would prove if the case went to trial, arc as ![lliows: That on or about the dates
            alleged in the Information, in the District or Maryland, the DefenJant attempted to,

                             a.    Knowingly      possess any malleI' that contained an imagc or child pornography                                 as
                                   defined in 18 U.S.C.   *   2256(8);




            Rev. August 20 I S
        Case 1:18-cr-00528-CCB Document 41 Filed 10/01/19 Page 2 of 15




             b. That such child pornography had been transported in interstate and foreign
                commerec by any mcans, including by eomputcr, and that such child pornographv
                had becn produecd using materials that had been mailed or shipped or transp\>rtcd
                in interstate and foreign commerce by any means, including by computer or cellular
                device; and

             c.    thc Ddcndant     kncw that such mattcr constituted child pomography.

                                                        Pcnaltics

        3.         Thc maximum penalties providcd by statute (,n' the olTense to which the Defendant
is pleading guilty are as follows:



     Count               Statutc            Maximum           Supcn'iscd      i\laxinlum         Spccial
                                             Prisun             Rclcasc           Finc        Asscssmcnt
                                                                                              $100/$5.000
                        18 U.S.C.                                   3 years   $250,000         (18 U.s.C.
         1                                   10 years
                  S 2252A(a)(5)(I3)                                                              ~ 3014)

                 a.     Prison: If the Court ordcrs a tcrm of imprisonmcnt.                thc I3urcau of Prisons
has sole discrction to dcsignate the institution at which it will be served.

              b.      Supervised Release: If the Court orders a term of supervised release. and
the Defendant violates the conditions of supervised release, the Court ntay order the Dctendalll
rctumed to custody to serve a tcnn of imprisonmcnt as permitted by statute. followed by an
additional term of superviscd        release.

                   e.        Restitution:   The Cnut1 may order the Defendant to pay restitution pursuant
to 18 U.S.c.      SS   3663, 3663A, 3664, and 2259.

               d.      Payment: If a fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.c. S 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

               e.      Forfeiture: The Court Illay enter an order of lorfeiture of assets directly
traceable to the offcnse, substitute assets, and/or a money judgment equal to the value of the
property subject to l,)rleiture.

                r.     Collection of Dehts: If the Court impuses a line or restitution, this Oftice's
Financial Litigation Unit will be responsible fl,r collecting the debt. If the Court establishes a
schedule of payments. the Defendant agrees thaI: (I) the full amount of thc finc or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is mcrely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may litlly employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid. the Dcrendanl

 Rev. August 201~
                                                              2
        Case 1:18-cr-00528-CCB Document 41 Filed 10/01/19 Page 3 of 15




agrees to disclose all assets in which the Delendant has any intcrest or over which the Defendant
exercises dircct or indirect control.      Until thc money judgment is satisfied, the Defcndant
authorizes this Office lO obtain a c,rcdit repo~.t in order to evaluate the Defendant's ability to pa.,
and to request and revIew the Defendant's lederal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
fedcral tax rcturn information) and a financial statcment in a f'lJ'Ill provided by this uflice.

                                     Sex Offender   negislratioJl

         4.     The Defendant understands and agrees that, as a consequence of the Delendant's
conviction for the crimes to which the Delendant is pleading guilty, the Defendant will be reqnired
to register as a sex offender in the place where the Defendant resides, is an cmployce, and is a
student, pursuant to the Sex Offender Registration and Notilicatiun Act (SaRNA), and the laws
of the state of the Defendant's residence. Failure lO do so may subject the Defendant to ncw
charges pursuam to I g U .S.c. ~ 2250.

                                          Waivrr of nights

        5.      The Defendant    undcrstands   that by entering into this Agreement.    thc Defendant
surrenders ecrtain rights as outlined bclow:

              a.      If the Defendant had pleadcd not guilty and persisted in that pica, the
Delendant would have had the right to a spccdy jury trial with the close assistancc of competent
counsel. That trial could bc conducted by a judge, withont a jury. if thc Delendant, this Ollicc,
and the Court all agreed.

               b.      The Delendant has the right to have his case presented to a Grand Jury,
which would decide whether there is probable cause to return an indictment against him. By
agreeing to proceed by way of Information, he is giving up that right. and understands that the
charges will bc liled by the United Statcs Atlomcy without the Grand Jury.

                c.      If the Defendant elected a jury trial, the jury would be composed oftwclve
individuals selected from the community. Counsel and the Delendant would have the opportunity
to challcnge prospectivc jurors who dcmonstrated bias or who wcrc otherwise unqualified. and
would have the opportunity to strike a certain number of jurors peremptorily.       i\lIlwelvc jurors
would have to agrce unanimously before thc Dcfendant could be found guilty of llll)' count. The
jury would be instructed that the Defendant was presumed to be innocent and that prcsumption
 could be overcomc only by proof beyond a reasonable doubt

                d.     II' the Dcfendant weill to trial, the Governmcnt would havc the burden of
 proving thc Dcfcndant guilty beyond a reasonablc doubt. The Dctendant would have the right to
 confront and cross-exallline the Govcrnment's     witnesses.   The Defendant would nol have to
 present any dcfense witnesses or evidence whatsoever. Ifthc Defendant wanted to call witnesscs
 in defense, howcver. the Defendant would havc the subpoena pnwcr of thc Court to compel thc
 witnesses to attend.



 Rev. August 201R
                                                    3
        Case 1:18-cr-00528-CCB Document 41 Filed 10/01/19 Page 4 of 15




                e.       The Defendant      would have the right to testify in the Defendant's own
defense if the Defendant so chose, and      the Defendant would have the right to refuse to testily. If
the Defendant chose not to testify, the     Coul1 could instruct the jurv that thev could not draw any
adverse inference li'OIll the Delendant's    decision not to testily.."                              ,

                r.      If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court's pretrial and trial decisions on the admissihility of
evidence to see if any errors were committed which \\'ould require a new trial or dismissal of the
charges. l3y pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court's decisions.

                g.     By pleading guilty, thc Defendant will he giving up all of these rights.
except the right, under the limited circumstances sct forth in the "Waiver of Appeal" paragraph
below, to appeal the sentence. 13ypleading guilty. the Defendant understands that the Delendant
may have to answer the Court's questions both about the rights being given up and about the lacts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial exeept in a criminal proceeding Itn perjury or t~t1se
statement.

                 h.     If the Court accepts the Defendant's pica of guilty. the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will bc no further
trial or proceeding of any kind in the above-referenced criminal case. and the Court will find the
Defendant guilty.

                  i.     By pleading guilty, the Delendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status. including possible
denaturalization.    The Defendant recognizes that if the Defendant is nut a citizen of the United
States, or is a naturalized citizen. pleading guilty may have consequences with respect to tbe
Defendant's immigration status. Under federal law, conviction ftlr a broad range of crimes can
lead to adverse immigration consequences, including automatic removal !i'om the Unitcd States.
Removal and other immigration consequenees are the subject of a separate proceeding, however,
and the DelCndant understands that no one, including the Defendant's attorney or the Court. can
prcdict with certainty the cflect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of plcading guilty. The
Defendant neverthcless aftirms thalthc Delendant wants to plead guilty regardless of any potential
immlgration consequences.

                              Advison'      Sentencing   (;ui<lclines Apply

        6.      The Defendant understands that thc Court will dcterminc a sentencing guidelincs
range for this case (hcnceforth the "advisory guidclines rangc") pursuant to the Sentencing Reform
Act of 1984 at 18 U.s.c. ~ 3551-3742 (excepting 18 U.S.c. ~ 3553(b)(1) and 3742(e)) and
28 U.S.c. ~~ 99 I through 99X. The Dcfendant further understands that the Court will imposc a
sentcncc pursuant to the Sentencing RcftJrll1 Act, as excised, and must take into account thc
advisory guidelines range in establishing a reasonabh: sentence.



 Rev. August 2018
           Case 1:18-cr-00528-CCB Document 41 Filed 10/01/19 Page 5 of 15




                               Factual   and Advisor\'    Guidclincs     Stipulation

        7.       This Ot1ice and the Defcndant stipulatc and agree to the Statement of Facts sel !imh
in Attachment    A, which is incorporated by refcrence herein.

                 a.      This Ot1ice and the Defendant limher agrcc that the applicahlc            hasc
offcnsc le\'el is 32 pursuant to United States Sentencing Guidelines ("U.S.S.G") SS 202, I, 2G2.2
to account for the Dc fendant' s conduct of attempting to causc a mi nor to engage in sexuall y expl icit
conduct for the purpose of producing a visual depiction of such conduct. U.S.S.G. S 202,2(e).

                 b.    This Ot1iee and the Defendant further agree that a two-Icvel cnhanccment
applies pursuant to LJ.S.S.O. S 202.1 (b)( I)(13) because the offense conduct involved a minor older
than twelve years but younger than sixteen years.

              e.     This Office and the Dc1cndant further agree that an additional two-Ievcl
cnhauccmcnt applies pursuant to U.S,S.G. S 2G2,I (b )(6)(B) because the onense conduct involved
the usc of a computer to persuade, induce, and cntice a minor to engage in sexually explicit
conduct.

                   d.      Thus, the Ortice and the Delendant anticipate an offcnsc Icvel of 36 before
accounting    l(lr relevant conduct or any rcduction for acceptance of responsibility.

                                                 Relcvant Conduct
                (Two Instanccs       of Attcmptcd Posscssion and Onc Instancc             of Enticcmcnt)

                 e.    Offcnsc     Lcvcl: The partics stipulate and agree that pursuant to
U.S,S.G, SIB 1.2(c), the Defendant's relevant conduct set !i1l1h in the stipulated factual basis
(Attachment A) constitutes two separate violations of Attempted Possession of Child POrllography,
in violation of I X 1I,S.c. SS 2252A(a)(5)(!3), 2252(b)(2), 2256(8)(A) and one additional and
separate violation of Usc of Interstate Commerce Facilities to Entice a Minor to Engage in Sexual
Activity, 18 U.S ,C.    s 2422(b).
                 L      This Oflice and the Dcfendant agree and stipulate that the applicable uffcnsc
level for eaeh of the two separate violations of Attempted Possession of Child Pornography is 36
as calculatcd in Paragraph 7(a) through (d) abovc.

                 g.      This Oflice and the Defcndant agree and stipulate that the applicable oflcnse
Icvel for the additional and scparate violation of Usc of Interstatc Commcrce Facilities to Entice a
Minor to Engage in Sexual Activity is 32 pursuant to lJ.S,S,G. S 2G 1.3 as set forth below,

                       I.    Base ortcnsc level of 2X. lJ'S'S'G'       s 2G 1.3(3).
                       II.   Plus a two-Icvel cnhalll'l'lIlcnt    pursuant to LJ.S.S.G,   S 2G 1.3(b)(3).

                      In.    Plus a two-ll'\'e1 cnh'"1cl'lIlcnl   pursuant to lJ.S.S,G.   S 2G 1.3(b)(4).


 Rev. August 2018
                                                           5
        Case 1:18-cr-00528-CCB Document 41 Filed 10/01/19 Page 6 of 15




                             Grouping        "11l1   Resnlting Offensc Lcvel

                h.        Offcnses 1)0 Not Croup: Pursuant 10 U.S.S.G. ~ 3D1.2, the Office and the
Defendant agree that the offense of conviction and the inst"nees of relevant conduct as agreed and
stipulated to are excllllled from grouping.

                i.       Combined Offensc Level: Pursuant to U.S.S.G. ~ 3DI.4 the Office and
the DelCndant agree thaI the combincd offcnsc Icvel, prior to any reduction for acccptance of
responsibility, is 39, calculatcd as follows:
                                                                           .                   ,.
    )GROUP          ''f,t     o.                 0.1.           UNITS
     Attcmptcd Production                        36             1
     9/14/2018
     Attempted Production                        36             I
     10/1 0/2018
     Enticement                                  32             1
     9/12/20 18 throUl:~h 10/10/20   J   8
     TOTAL                                       36+3           39


                j.       This orncc does not opposc a 2-lcvel reduction in the Defcndant's adjusted
offense level pursuant to U.S.S.G. ~ 3 E 1.1(a) based upon the Delcndant's           apparent prompt
recognition and al1irmative acceptance of pcrsonal rcsponsibility for the Delcndant's criminal
conduct. This Oflice agrees to make a motion pursuant to U.S.S.G. ~ 3EI.I(b) filr all additional
I-level decreasc in rccognition of the Dcfcndant's timely Ilotiticalion ofthc Dcfendant's intention
to cnter a plea of guilty. This orncc may oppose any adjustmcnt liw acceptance of responsibility
under U.S.S.G. S 3El.l(a), and may declinc to makc a motion pursuant to U.S.S.G. ~ 3El.l(b), if
the Defendant: (i) fails to admit each and every ilcm in thc factual stipulation; (ii) denics
involvemcnt in thc offense; (iii) givcs cont1icting statemcnts about the Dcfcndant's involvement
in the otrense; (iv) is untruthful with thc Court, this Oflice. or the United States Probation Ollice;
(v) obstructs or attempts to obstruct justicc prior to senteocing; (vi) cngages in aoy criminal
conduct between thc datc of this Agreemcnt and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agreemcnt in any way.

               k.      Thus, alier accounting for acceptancc of rcsponsibility,      as described   m
paragraph 6(e), the Oftiee and the DclCndant anticipate an offense level of 36.

        R.      There is no agrccmcnt as to thc Defendant's criminal history and the Dcfendant
understands that the De1cndant's criminal history could aller thc Defendant's olTense levcl.
Specifically, the Defendant understands that the Dcfcndant's criminal history could alter the tinal
offense level ifthc Defendant is determincd to be a career olkndcr or if the instant oncnse was a
part ofa pattern of criminal conduct from which the Defendant dcrived a substantial portion of the
Defcndant's    incomc.




 Rev. August 2018
                                                         6
        Case 1:18-cr-00528-CCB Document 41 Filed 10/01/19 Page 7 of 15




         9.      Other than as set forth above, no other offense characteristics, sentencing guidelines
factors. potential departures or adjustmcnts sct f0l1h in the Unitcd States Sentencing Guidelines
arc in dispute or will be raised in calculating the advisory guidelines range.

                                     Ohligations   of thc Partics

         10.    At the timc of sentencing. this Ofllee and thc Dcfcndant rescrve the right to
advocate for a rcasonable sentencc. period of supcrviscd relcase. and/or tine considering any
appropriate factors under 1R U.S.C. ~ 3553(a). This Ofllee and the Dcfendant rCServe the right 10
bring to the Court's attention all information with respect to the Defcndant' s background,
character, and conduct that this Oflicc or the Defendant deem rclevantto scntencing. including thc
conduct that is the subject of any counts of the Information. and including an)' other criminal
conduct. See 18 U.S.c. ~ 3661. At the time of sentencing, this Ofllce will move to dismiss an)'
open counts against the Dcfendant.

                                          'Vainr   of Appeal

       11.     In exchange for the concessions made by this Oflice and the Defendant             111   this
Agreement, this Ortice and the Defendant waive their rights to appcal as follows:

                 a.     The Defcndant knowingly waives all right, pursuant to 2R U .S.c. ~ 1291 or
any other statute or constitutional provision, to appeal the Defendant's conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Delcllllant's conviction on the ground
that the statutc(s) to which the Defcndant is pleading guilty is unconstitutional. or on the ground
that the admitted conduct docs not lilll within the scope of the statute(s). to the extent that such
challenges legally can be waived.

                 b.     The Defendant and this Ortice knowingly and expressly waiw all rights
conferred by 18 U.S.c. ~ 3742 to appeal whatever sentence is imposed (including any term of
imprisonment. line, term of supervised release. or ordcr of restitution) for any reason (including
the cstablislunent ufthe advisory sentencing guidelines range. the correctness of any delennination
regarding any provision of the advisory sentencing guidelincs; the determination              of the
Defendant's criminal history. the weighing of the sentencing factors. and an)' constitutional
challenges to the calculation and imposition of any term of imprisonment, line, order of forfeiture,
order of restitution, and tcrm or condition of supervised release).

                c.      The Defendant waivcs any and all rights under the Frecdom of Information
Act relating to the investigation and prosccution of the above-captioned mailer and agrees not to
file any request for documcnts li'om this Ollice or any investigating agency.

                                               Forfeiture

         12.     The Defendant understands that the Court may enter an Order of Forlciture as part
of the Defendant's sentence. and that thc Order of Forfeiture may include assets directly traceable
to the oflcnse, substitute assets, and/or a money judgment equal to the value of the properly derived
from. or otherwise involved in. thc offenses.

Rev. August 20 I R
                                                    7
        Case 1:18-cr-00528-CCB Document 41 Filed 10/01/19 Page 8 of 15




         13.     Specifically, but without limitation on the Government's right tol(lI,feit all property
subject to forfeiture as pennitted by law, the Defendant agrces to f(lrfeit to the United Stales all of
the Defendant's right. title, and interest in the I(lllowing items lhat the Defendant agrees constitute
money, property, and/or asscts derived I(OIn or obtained by the Defendant as a result or. or used
to facilitate the commission of, the Defendant's illegal aelivities:          one Red iPhone. iVlodel
NRRR2LL/A, Serial No. C8QWIIN72JWF5.

         14.    The Delendant agrces to consent 10 the entry of orders of forfeiture lor thc property
described herein and waives the requirements of Federal Rules of Criminal Procedure 11(h)( I)(.1),
32.2, and 43(a) regarding not icc of the forfeiture in the charging instrument, adviec regarding
forfeiture during the change of plea hearing, announccmcnt of the forfeiture at scntencing. and
incorporation of the forfeiturc in the judgment,

          15.     The Defendant agrees to assist fully in the forleiture of the above propcrty. The
Defendant agrees to disclose all assets and sources of income. to consent to all requests for access
to information related to assets and income. and to take all steps necessary to pass clear title to the
forleited assets to the Unitcd States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of thc United States within the jurisdiction of
the United States. anJ taking whatever steps arc necessary to cnsure that assets subject to j(lrteiture
are made available I(lr forfeiture.

         16.     The Defendant waives all challenges to any forfeiture carried oul in accordance
with this Agreemcnt on any grounds. incluuing any and all constitutional,           legal, equitable.
statutury, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint, The Defendant will not challengc or seek review of any civil
or administrative forleiture of any property subjcet to forleiture under this Agreement, and will
not assist any third party with any challenge or revicw or any pctition fCJrremission of I(lrfeiture.

                      Dcfendant's   Conduct    I'•.in •. to Sentencing   and Breach

         17.     Between now and thc datc of the scntencing. the Dcfendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. S 3C 1.1; will not violate any fcderal,
state, or local law; will acknowledge guilt to thc probation officer and the Court; will be truthliil
in any statement to the Court, this Office, law enforccmcnt agents, and probation officers: will
eoopcrate in the preparation of the prcsentcnce report; and will not move to withdraw from the
plea of guilty or from this Agreemcnt.

         IS.    II' the De!endant engages in conduct prior to scntcncing that violates the above
paragraph of this Agreement, and the Court tinds a violation by a preponderance of the evidencc.
then: (i) this Ortice will be frce from its obligations under this Agrcement; (ii) this orncc may
make sentencing arguments and rt:commcnoutions Lii rrerent from those set out in this Agreement.
even if the Agrecmcnt was reached pursuant to Rulc II(c)(I)(C); and (iii) in any criminal or civil
proeceding. this Ofliee will be frec to use against the Detendant all statcments made by the
Defcndant and any of the information or materials provided by the DetCndant. including
statements. in!(lt'IJlation, and matcrials providcd pursuant to this Agreement. and statemcnts ll1aue
during proceedings before the Court pursuant to Rule II of the Federal Rulcs of Criminal

 ReV. August 2018
        Case 1:18-cr-00528-CCB Document 41 Filed 10/01/19 Page 9 of 15




Procedure. A determination that this Office is released fj'OIn its obligations under this Agreement
will not pennit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendaut's guilty plea-e\'en              if made pursuant to Rule
II (e)( I)(C)-if the COUl1 finds that the Defeudant breached the Agreement.

                                        Court Not a "artv

         19.     The ('ourt is not a party to this Agreement. The sentence to be imposed is within
the sole discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation
in this Agreement. The Court will detennine the facts relevant to sentencing. The Court is not
required to accept any recommendation or stipulation of the parties. The Court has the power to
impose a sentence up to the maximum penalty allowed by law. If the Court makes sentencing
findings diD"erent Ii-om those stipulated in this Agreement, or ifthc Court imposes any sentence up
to the maximum allowed by statute, the Defendant will remain bound to lulfill all of the obligations
under this Agreement. Neither the prosecutor, defense counsel. nor the Court can make a binding
prediction, promise, or representation as to what guidelines range or sentence the Defendant will
receive. The Defendant agrees that no one has made such a binding prediction or promise.



                                        Entirc AL!rcclllcnt

        20.      This letter, together with the Scaled Supplement, constitutes the complete plea
agreement in this case. This letter. together with the Scaled Supplement. supersedes any prior
understandings, promises, or conditions belweenthis Oftice and thc Defendant. There arc no other
agrecments, promises, undertakiugs, or undcrstandings between the Defendant and this Oflice
other than those set lorth in this letter and the Scaled Supplcment. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

        Ifthe Defendant fully accepts each and every terlll and eonclition of this Agreement,   please
sign and have the Defenclant sign the original and return it to me promptly.




 Rev. August 201 S
                                                  9
       Case 1:18-cr-00528-CCB Document 41 Filed 10/01/19 Page 10 of 15




                                                      Very truly yours.

                                                      Rohert K. Ilur
                                                      United States Attornev              ./-

                                                     rf;;;:;(~~~
                                                               -~
                                                     '-Daniel A. Loveland, Jr.
                                                       Paul E. Budlow
                                                       Assistant United Stales Attorney

        I have read this Agreement, including the Scaled Supplement, and eareti.llIy reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any parI of it. I am completely satisfied with lhe representation of       ttorney.




                                            ~Frank


         I am the Defendant's attorney. I have carefully reviewed every part of this Agreement,
including the Scaled Supplement with the Defendant.         The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant's decision to enter
into this Agreement is an informed and voluntary one.



12/ /T lit
Date
                                              JX-~-
                                              Brendan Hurson. Esq.




 Rev. August 2018
                                                 10
, ..
              Case 1:18-cr-00528-CCB Document 41 Filed 10/01/19 Page 11 of 15




                                               ATTACHMENT             A

                                          STII'ULATION           OF FACTS

                '/he IIndersiglled ponies slip"/me and   agree Ihallhe./i,lIcJll'illg./ilcls are lrue alld aeellrale,
        alld Ihat i{lhis case had proceeded 10 Irial,     Ihis OJ/h'c 1I'01l1dhm'e prm'e/I Ihe /iJIIOIl'ing facls
        beyond a reasanable doubl, The undersigned        parlies a/so slipulale and agree Ihal Ihc following
       facls do 1101CIlCOlJlj'ass all c!{lhe evidence     Ihal \I'OU'" hal'e been presel1/ed had Ihis mailer
        proceeded to Iria/,

                During the coursc of the offense conduct to which hc has pleaded guilty, t-,'Iark David
       Franklin was a 43-year old male who resided in Ellicott City, Maryland,        As detailed below,
       between September 7. 2018 and October 10,2018, Franklin used online applications to attempt to
       induce an individual whom he believed to be a 13 year old female to take photographs of the
       individual engaging in sexually explicit conduct and semI those images to Franklin using online
       social networks, Additionally, on October 10,2018. Franklin traveled from his home in Ellicott
       City to Frederick, Maryland, with the intent to engage in sex acts with the 13 year old female and
       to create recordings in the form of photographic images of those sex acts between himselfand the
       J 3 year old female,


               Franklin owned and used a "Skout" account. for which the uscr/display name was "Mark,"
       Skout is an online dating and chatting application, Franklin was also the user and O\\ller of a "Kik"
       account with the username "mastermark 1975" and the prolile display name of "Ivlark Franklin",
       According to the Kik company. its online application is a chatting and discussion platli)nn "built
       especially   fill' teens."

               From on or about September 7. 20 IS through in or about October 20IS, Franklin exchanged
       messages with an undercovcr Fcderal l3ureau of Invcstigation (FBI) Special Agent with a listed
       display name of "Molly Love" and "Mollyda Love". For the remainder of this stipulation. this
       individual will be reterred to as "Molly",

               The Defendant first exchanged    messages with Molly on Skout, and then later on Kik.

                On or about September 7, 2018, Molly created a Skout account. That account featured a
        picture of a young-looking female and listed an age of 18 years. Very soon after the account was
        created, the Defendant sent Molly a messagc. which ineluded:

                "divorced dad in ellicott city md 6-6 brown hair sexy brown eyes mustache goat tee
                8 tattoos! I am a hopeless romantic, loyal, honest. good hearted, wacky sence of
                humor, sweet, caring, out going, open minded. love out doors. beach. ocean, travel.
                music. wine. wineries. movies. poetry. and anything fun",

        Within the very first conversation between Franklin and Molly, Molly explained that she was in
        high school and was in the ninth grade, To this. Franklin responded, "Oh ok do ur 14 cool." The
        next day, Franklin asked Molly what grade Molly was in. to which Molly replied that she was a
        freshman,

        Rev. August 2018
                                                            II
          Case 1:18-cr-00528-CCB Document 41 Filed 10/01/19 Page 12 of 15




        On or about September 10, 201 S, Franklin bcgan soliciting Molly for photographs of
Molly. On or about September II, 201S, Franklin and 1violly discusscd communicating on a
platlimn othcr than Skout, and the two movcd to Kik. Molly loggcd into a Kik account that
featured a similar user/display name to the user/display namc of 1',,10Ily's Skout account and
featured a picture ofthc samc young-looking female as Molly's Skou! account. Franklin thcn sent
Molly a message saying it was "mark from shout", and from that point forward, Franklin and Molly
communicated on the Kik plallimn.

        Later thai day on Kik, Franklin sent Molly a shirtless picturc of himself            wearing bluc
Sesame Street underwear and another picture of hims elf wearing thong underwear.             Franklin said
he could not wait to see pictures of Molly.

           On September       12, 2lJ1S, Franklin sent Molly numcrous mcssages, including:

               •       "1 am out to get shower I take some picks for you"
               •       "Trade pics 101"
               •       "Hey sexy what's up besides mc for you"
               •       "Just got out of shower took pic for you love to sec morc pies of you sexy"
               •       "Arc you a virgin? Doesn't malleI' to me"

           On Scptcmber        13, 20 IS. Molly told Franklin that she was a virgin.   Franklin sent Molly
numerous messages, including:

               •       "1 gct to be teacher You know hiow jobs arc and 69"
               •       "You can practice on me"
               •       "Watch porn to learn 101"
               •       "1 teach you maybe wc video on herc some timc"

       On Septcmber 13, 2018, Franklin scnt Molly a link to a pornographic website. To this,
Molly responded, "I'm only 13 though. R they my age?" Aficr this. Franklin scnt numerous
messages, including,

               •       "Thcy are older because to do it on linc you have to be 18 but the concepts are the
                       same search teen porn"
                •      "Whcnu out of school", "For thc day"
                •      "Yea but we got to be very careful though the age thing"
                •      "We can do it just have keep it secretc"
                •      "Onee we get you comfortable with you and your hody is tirst"




!{CV.   Aug.ust 201&
                                                        12
,   ,
               Case 1:18-cr-00528-CCB Document 41 Filed 10/01/19 Page 13 of 15




                On September 14,2018, Franklin asked Molly for pictures that were "topless or liillnude
                                         .
        what ever". On that same dav, Franklin also asked Mollv. "What color undies" she had on and
        explained, "It what's under them is more sexier". Franklin said he had "to see cheek it out" and
        said, "So sec pic of it later". Later that day, Franklin asked what ,,,lolly was doing. and alier
        being told 1\<10llywas getting ready for a bath. Franklin said.

                        •      "Yeah u going pi". "Pie and play with your s of". "Yourself',

                On September 16. 2018. Franklin sent Molly a picture of an erect penis. which he
        described as "Me now".

                On or about September 20,2018, Franklin described the photographs he wished to take of
        Molly when they mel as "you naked you with my big one in your mouth and others." Later on
        September 20, 2018, Molly asked Franklin to obtain for her a teddy bear to help calm her nerves
        during their sexual encounter and Franklin agreed.

               On or about September 26, 2018, and on or about September 30, 2018, Franklin
        mentioned in messages that he had obtained the teddy bear.

                Other messages that Franklin sent to Molly inelude. but are not limited to, the following:

                    •       "Yea like dildos vibrators or other objects like cucumbers or banana or just their
                           fingers hand"
                    •      "I know your body is so sexy and I can't wait to sec it"
                    •      "Well alier you play with ur self and stretch your self. That might be after you
                           have experience 101"
                    •      ''But it may cause little pain anti I might bleed a lillie. Your v has a small skink
                           like piece that is to be separated the first time u have sex or stretch it"
                    •      "Yea that's why you do when ur in the bmh room with the door locked and
                           MAKE SURE THAT PIIONE IS ON SILENT NO RINGER OR VOLUi'"IE
                           TIIRN NO ONE WILL HEAR YOU OR LNOW"
                    •      "maybe at one point when get ur self wet you might like the taste 101"
                    •        "Yea JUST 1\.lAKE SURE WHEN YOU DO PICS ON BATHROOM. DOOR IS
                            LOCKED AND PHONE IS ON NO SOUND AT ALL"
                    •      "Glad one day we will get it in all 3 of your openings"
                    •      "No the basics be fingering blow jobs facials to start"
                    •       "Ok cool You can practice sucking swallowing and facial or more"
                    •       "Ok cool maybe I linger you eat you and you can cat ass 101"

                During their exchangc of mcssages. including but not limited to messages exchanged on
        or about September 12, 16,20, and 30, 2018, Molly and Franklin discussed meeting in person for
        sexual acts, Franklin encouraged and enticed Molly to meet up «)r sexual acts. Franklin and
        Molly eventually agreed 10 meet on October 10.2018, at The Retreat at Market Square
        apartment complex in Frederick, Maryland.



        Rev. August 2018
                                                             13
I ..              Case 1:18-cr-00528-CCB Document 41 Filed 10/01/19 Page 14 of 15




                  On or about October 10,2018, Franklin drove from his residence in Ellicott City,
           Maryland, to The Retreat at Market Square apartment complex in Frederick, Maryland. Franklin
           was arrested while in possession of nine condoms, a teddy bear, two blankets, and a towel.




            Rev. August 2018
                                                         14



       - .._ .••...•..-------_ ..••...._--_ ..•._--------_ •...._---
    ....         Case 1:18-cr-00528-CCB Document 41 Filed 10/01/19 Page 15 of 15




                 SO STIPULATED:
                                           /J~<~/~
                                           U           /(-(~               '//
                                             Daniel A, Loveland. Jr.       ,v
                                             Paul E. Budlow
                                             Assistant United States All


I
I
I

\
                                               @z' ~
                                             BrendanH~
                                             Counsel for Defendant




           Rev, August 2018
                                                15
